Exhibit 10.2
PREMIER EXHIBITIONS, INC.
2009 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
Notice of Stock Option Grant
Premier Exhibitions, Inc., a Florida corporation (the “Company”), grants to the
Participant named below, in accordance with the terms of the Premier
Exhibitions, Inc. 2009 Equity Incentive Plan (the “Plan”) and this Nonqualified
Stock Option Agreement (the “Agreement”), an option (the “Stock Option”) to
purchase the number of Shares at the exercise price per share (“Exercise Price”)
as follows:

     
Name of Participant:
  Michael Little
 
   
Number of Shares:
  300,000 
 
   
Exercise Price:
  $[______] per share
 
   
Date of Grant:
  June 27, 2011
 
   
Vesting Dates:
  One-third on the first anniversary of the Date of Grant; with the remaining
two-thirds vesting in twenty-four (24) equal parts each month thereafter

Terms of Agreement
1. Grant of Stock Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant as of the Date of Grant the Stock Option to purchase
the number of Shares at the Exercise Price as set forth above. This Stock Option
is intended to be a nonqualified stock option and shall not be treated as an
“incentive stock option” within the meaning of that term under Section 422 of
the Code.
2. Vesting of Stock Option.
(a) Unless and until terminated as hereinafter provided, the Stock Option shall
vest and become exercisable if the Participant shall have remained in the
continuous employ of the Company or a Subsidiary through the vesting dates
(each, a “Vesting Date”) set forth below with respect to the portion of Shares
set forth next to such date:

              Portion of Shares Vested   Vesting Date   and Exercisable  
 
       
June 27, 2012
    100,000  
 
       
July 27, 2012
    8,334  
 
       
August 27, 2012
    8,334  

 

 



--------------------------------------------------------------------------------



 



              Portion of Shares Vested   Vesting Date   and Exercisable  
 
       
September 27, 2012
    8,334  
 
       
October 27, 2012
    8,334  
 
       
November 27, 2012
    8,334  
 
       
December 27, 2012
    8,334  
 
       
January 27, 2013
    8,334  
 
       
February 27, 2013
    8,334  
 
       
March 27, 2013
    8,333  
 
       
April 27, 2013
    8,333  
 
       
May 27, 2013
    8,333  
 
       
June 27, 2013
    8,333  
 
       
July 27, 2013
    8,333  
 
       
August 27, 2013
    8,333  
 
       
September 27, 2013
    8,333  
 
       
October 27, 2013
    8,333  
 
       
November 27, 2013
    8,333  
 
       
December 27, 2013
    8,333  
 
       
January 27, 2014
    8,333  
 
       
February 27, 2014
    8,333  
 
       
March 27, 2014
    8,333  
 
       
April 27, 2014
    8,333  
 
       
May 27, 2014
    8,333  
 
       
June 27, 2014
    8,333  

 

2



--------------------------------------------------------------------------------



 



(b) Notwithstanding the provisions of Section 2(a), the Stock Option will become
immediately vested and exercisable in full if, prior to the date the Stock
Option becomes fully vested and exercisable pursuant to Section 2(a), and while
the Participant is in the employ of the Company and its Subsidiaries, the
Participant dies or becomes permanently disabled (defined by reference to the
Company’s long-term disability plan covering the Participant).
(c) For purposes of this Agreement, the continuous employment of the Participant
with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries or a leave of absence or
layoff approved by the Committee.
3. Forfeiture of Stock Option.
(a) To the extent that the Stock Option has not yet vested pursuant to Section 2
above, it shall be forfeited automatically without further action or notice if
the Participant ceases to be employed by the Company and its Subsidiaries prior
to the Vesting Date other than as provided in Section 2(b).
(b) Notwithstanding any provision in this Agreement to the contrary, the Stock
Option and any Shares or cash paid or deliverable pursuant to this Agreement
shall be subject to forfeiture or repayment to the extent required to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules
or regulations issued by the Securities and Exchange Commission rule or
applicable securities exchange. This Section 3(b) shall survive and continue in
full force in accordance with its terms notwithstanding any termination of the
Participant’s employment or the exercise of the Stock Option as provided herein.
4. Exercise of Stock Option.
(a) To the extent that the Stock Option becomes vested and exercisable in
accordance with this Agreement, it may be exercised in whole or in part from
time to time by written notice to the Company or its designee stating the number
of Shares for which the Stock Option is being exercised (which number must be a
whole number), the intended manner of payment, and such other provisions as may
be required by the Company or its designee. The Stock Option may be exercised,
during the lifetime of the Participant, only by the Participant, or in the event
of his legal incapacity, by his guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law and court
supervision. If the Participant dies before the expiration of the Stock Option,
all or part of this Stock Option may be exercised (prior to expiration) by the
personal representative of the Participant or by any person who has acquired
this Stock Option directly from the Participant by will, bequest or inheritance.
(b) The Exercise Price is payable (i) in cash or by certified or cashier’s check
or other cash equivalent acceptable to the Company payable to the order of the
Company, (ii) by surrender of Shares (including by attestation) owned by the
Participant having an aggregate Fair Market Value at the time of exercise equal
to the total Exercise Price, (iii) a cashless broker-assisted exercise that
complies with all Applicable Laws, or (iv) by a combination of the foregoing
methods.

 

3



--------------------------------------------------------------------------------



 



5. Term of Stock Option. The Stock Option will terminate on the earliest of the
following dates:
(a) One year after the Participant ceases to be an employee of the Company or
any Subsidiary as a result of his death or permanent disability (defined by
reference to the Company’s long-term disability plan covering the Participant);
(b) One year after the Participant terminates his employment with the Company or
any Subsidiary for any reason other than “Good Reason,” as defined in his
Employment Agreement dated June 27, 2011; or
(c) The fifth anniversary of the Date of Grant.
Notwithstanding the foregoing provisions of this Section 5, the period during
which the Stock Option can be exercised after a termination of employment
subject to Sections 5(a) or (b) above will automatically be extended if, on the
scheduled expiration date of such Stock Option as set forth above, the
Participant cannot exercise the Stock Option because such an exercise would
violate an applicable Federal, state, local, or foreign law; provided, however,
that such period shall not extend beyond the earlier of (i) thirty days after
the exercise of the Stock Option first would no longer violate an applicable
Federal, state, local, and foreign law, or (ii) the tenth anniversary of the
Date of Grant.
6. Delivery of Shares. Subject to the terms and conditions of this Agreement,
Shares shall be issuable to the Participant as soon as administratively
practicable following the date the Participant (a) exercises the Stock Option in
accordance with Section 4 hereof, (b) makes full payment to the Company or its
designee of the Exercise Price and (c) makes arrangements satisfactory to the
Company (or any Subsidiary, if applicable) for the payment of any required
withholding taxes related to the exercise of the Stock Option. The Participant
shall not possess any incidents of ownership (including, without limitation,
dividend and voting rights) in the Shares until such Shares have been issued to
the Participant in accordance with this Section 6.
7. Transferability. The Stock Option may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Participant;
provided, however, that the Participant’s rights with respect to such Stock
Option may be transferred by will or pursuant to the laws of descent and
distribution. Any purported transfer or encumbrance in violation of the
provisions of this Section 7 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such Stock
Option.
8. Change in Control. The Stock Option shall be subject to the provisions of
Section 19 of the Plan in the event of a Change in Control.
9. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Participant any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Participant.

 

4



--------------------------------------------------------------------------------



 



10. Taxes and Withholding. The Participant is responsible for payment of any
federal, state, local or other taxes which must be withheld upon the exercise of
the Stock Option, and the Participant must promptly pay to the Company (or a
Subsidiary, if applicable) any such taxes. The Company and its Subsidiaries are
authorized to deduct from any payment owed to the Participant any taxes required
to be withheld with respect to the exercise of the Stock Option, including
social security and Medicare (FICA) taxes and federal, state, local or other
income tax with respect to income arising from the exercise of the Stock Option.
The Company shall have the right to require the payment of any such taxes before
issuing any Shares pursuant to an exercise of the Stock Option. In lieu of all
or any part of a cash payment, the Participant may elect, in accordance with
procedures established by the Company, to have the Company withhold a portion of
the Shares that otherwise would be issued to the Participant upon exercise of
the Stock Option having a Fair Market Value equal to the minimum amount required
to be withheld. Any fractional Share amount due relating to such tax withholding
will be rounded up to the nearest whole Share and the additional amount will be
added to the Participant’s federal withholding.
11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the NASDAQ Global Market or any national securities exchange with respect to
the Stock Option; provided, however, notwithstanding any other provision of this
Agreement, the Company will not be obligated to issue any Shares pursuant to
this Agreement if the issuance thereof would result in a violation of any such
law or listing requirement.
12. Adjustments. The Exercise Price and the number and kind of shares of stock
covered by this Agreement shall be subject to adjustment as provided in
Section 15 of the Plan.
13. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Participant. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent unless otherwise provided
in the Plan.
14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
15. Relation to Plan. The Stock Option granted under this Agreement and all the
terms and conditions hereof are subject to the terms and conditions of the Plan.
This Agreement and the Plan contain the entire agreement and understanding of
the parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the Plan, have
the right to determine any questions which arise in connection with the grant or
exercise of the Stock Option. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive and
binding on all persons.

 

5



--------------------------------------------------------------------------------



 



16. Successors and Assigns. Without limiting Section 7 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.
17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the Sate of Florida, without giving
effect to the principles of conflict of laws thereof.
18. Relation to Other Benefits. Any economic or other benefit to the Participant
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
19. Use of Participant’s Information. Information about the Participant and the
Participant’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Participant understands that such processing of this information may need to
be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Participant’s country
or elsewhere, including the United States of America. The Participant consents
to the processing of information relating to the Participant and the
Participant’s participation in the Plan in any one or more of the ways referred
to above.
20. Electronic Delivery. The Participant hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Participant understands that,
unless earlier revoked by the Participant by giving written notice to the
Secretary of the Company, this consent shall be effective for the duration of
the Agreement. The Participant also understands that he or she shall have the
right at any time to request that the Company deliver written copies of any and
all materials referred to above at no charge. The Participant hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Participant consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.
(Signatures are on the following page)

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement, as of the Date of Grant.

                  PREMIER EXHIBITIONS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

The undersigned hereby acknowledges receipt of a copy of the Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”). The Participant represents that he or she is familiar
with the terms and provisions of the Prospectus Information and hereby accepts
the Stock Option on the terms and conditions set forth herein and in the Plan.

                            Participant    
 
           
 
  Date:        
 
     
 
   

 

7